Case 2:21-bk-51117       Doc 12    Filed 04/28/21 Entered 04/28/21 12:25:29          Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE:                                              CASE NO: 21-51117
                                                    Chapter 13
                                                    SSN: xxx-xx-xxxx
Jeanine Harris

   Debtor

NOTICE TO CONVERT A CHAPTER 13 PROCEEDING TO A CHAPTER 7
                                           BANKRUPTCY
         Now come(s) the Debtors and move(s) the Court to Convert the above Chapter 13 case to
a case under Chapter 7 of the Bankruptcy Code.
                                          MEMORANDUM
         The above is made pursuant to 11 U.S.C., Section 1307, allowing Debtors to convert "at
any time". This case has not been previously converted from a Chapter 7 or 11. The Debtors are
eligible to be Debtors under Chapter 7.

                                             _/s/ Derek Shaw __
                                             Derek Shaw, Esq 0089865
                                             Calig Law Firm
                                             513 E Rich Street, Suite 210
                                             Columbus OH 43215
                                             (P)(614)252-2300
                                             (F) (614)252-2558
                                              measter@caligla.com
                                             dshaw@caliglaw.com


                                  CONSENT OF DEBTOR(S)
      The undersigned hereby consents to a Conversion of this case to a Chapter 7, Straight
Bankruptcy.


 /s/ Jeanine Harris
Jeanine Harris
Case 2:21-bk-51117      Doc 12    Filed 04/28/21 Entered 04/28/21 12:25:29           Desc Main
                                  Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above Notice was served electronically upon
Interim Faye English, Chapter 13 Trustee, and the US Trustee, 170 North High Street, 2nd Floor,
Columbus, Ohio, 43215, this 28th day of April 2021.



                                            _/s/ Derek Shaw___
                                            Derek Shaw, Esq 0089865
                                            Calig Law Firm
                                            513 E Rich Street, Suite 210
                                            Columbus OH 43215
                                            (P)(614)252-2300
                                            (F) (614)252-2558
                                             measter@caligla.com
                                            dshaw@caliglaw.com
